Mr.Kirk Phelps #896422
Darrington Unit                                 "Purchase Of Trial Records'
59 Darrington Road                                                     „,„,*«. „„
Rosharon, Texas 77583                           Cause No.#01-99-01395-CR.
February 5,2015                                                   Fiu£0^pp£^s

FIRST COURT OF APPEALS                                                q ^\5
Attn; Clerk Of Court                                         ¥&~            ^
                                                                   t3#i
Good Day#*Madam/Mr.Clerk*                                  CV-E
                On    November     9,2000. I    was   convicted       in The 248th
Criminal     District      Court    in   Trial Cause Number#811168-A.;              1
then   timely        appealed    this    conviction   in your Honorable Court
Of Appeals. I am now in the process of researching and construct
ing a "WRIT OF HABEAS CORPUS §11.07" and Thus, I am in need
of my trial transcripts, So could you please send me a complete
list and purchasing price of the following sought after documents?
1.)    The   Indictment.
2.)    All   Pre-Trial Motins.
3.)    The   Police Report.
4.)    The   Arrest Report.
S \    All   Medical Reports & Examinations.
6.)    The Entire CP-S.Report(CHILD PROTECTIVE SERVICES REPORT).
7.)    The Reporters Record.
8.)    The Clerk's Record.
9.)    The   Jury Charge.
10:)   The   Sentencing Report.
11.)   The   Judgment Sheet.
12.)   All   Investgation Reports.
13.)   All Trial Notes By Trial Counsel.

       In closing I want to "THANK YOU" and *Y0UR STAFF* for
each effort made in supplying me these documents to purchase.


                                             "RESPECTFULLY SUBMITTED"


                                                                    IA0 <
                                                                      &
                                             Mr.Kirk Phelps#896422
                                             Pro-Se Litigant.
                                                                 (X
Mr.Kirk Phelps #896422
Darrington Unit
59 Darr1 hgton;   Road
Rosharon /Texas 775B3
                                                                COURT OF APPEALS./ CLERK
                                                               CHRISTOPHER A.PINE
                                                               FIRST COURT OF APPEALS;
                          !©S                 \
                                                                301 Fannin St.,Rm.#208
                         o~^                                    Houston/Texas 77002
                                   3       o"?>V
                                       ^
                           <<
                                                   Iiiii-Ii .•'"V.-*^,..*?^^**"*'!^
                                                                                      l.iijiiiniji.i^^l^npjril.'hl.jllijllulill.illl.l'iliinj)!